32 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Darrell GILLIAM, Defendant-Appellant.
No. 94-5064.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 9, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CR-93-357)
Allen B. Burnside, Assistant Federal Public Defender, Columbia, South Carolina, for Appellant.
J. Preston Strom, Jr., United States Attorney, Mark C. Moore, Assistant United States Attorney, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before HALL, LUTTIG and WILLIAMS, Circuit Judges.
OPINION
Before HALL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Darrell Gilliam appeals the sentence of seventy-seven months he received after his guilty plea to receiving a stolen firearm, 18 U.S.C.A. Sec. 922(j) (West Supp.1994).  His attorney has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), raising one issue but stating that in his view there are no meritorious issues for appeal.  Gilliam has been informed of his right to file a supplemental pro se brief but has not done so.


2
Gilliam's plea agreement provided that the expected guideline range was 77-96 months, and that he waived his appeal rights if the sentence was less than ninety-six months.  The district court discussed the waiver provision with Gilliam at the Fed.R.Crim.P. 11 hearing before accepting his plea, but expressed its displeasure with waiver provisions generally.  After sentencing Gilliam to seventy-seven months, the court informed Gilliam he had the right to appeal notwithstanding the waiver, and Gilliam said he wished to appeal.  Because these circumstances create some doubt as to whether the waiver was effective, we review the merits of the appeal.   See United States v. Marin, 961 F.2d 493, 496 (4th Cir.1992) (defendant must understand significance of waiver).


3
In the Anders brief, counsel suggests that the district court should have sua sponte departed below the guideline range.  The court's decision not to depart is not reviewable on appeal.   United States v. Bayerle, 898 F.2d 28, 31 (4th Cir.), cert. denied, 498 U.S. 819 (1990).  In accordance with the requirements of Anders, we have examined the entire record in this case and find no other meritorious issues for appeal.  We therefore affirm the sentence imposed by the district court.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964, 18 U.S.C.A. Sec. 3006A (West 1985 & Supp.1994), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.

AFFIRMED